Citation Nr: 1720872	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-31 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Video Conference Hearing in March 2017 and a copy of that transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a current diagnosis pseudofolliculitis barbae and did not have pseudofolliculitis barbae in service.


CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the VCAA, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  After the claim was received, the RO advised the claimant by a March 2011 letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  This duty includes assisting the claimant in obtaining relevant Federal and non-Federal records, including but not limited to service treatment records (STRs) and VA treatment records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record reflects that the duty to assist has been satisfied.  The service treatment records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA examination in May 2012, and probative evidence as to whether the Veteran has pseudofolliculitis barbae is related to service has been obtained.  

A VA examination has been performed and medical opinion provided adequate to make a fully informed decision on the claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked. In the present case, the Veterans Law Judge who conducted the hearing identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011).

II. Service Connection

A. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When it's unique and readily identifiable features may diagnose a condition, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Merits of the Claim

The Veteran asserts that he is currently diagnosed with pseudofolliculitis barbae.  The Veteran states that the pseudofolliculitis barbae was a result of shaving with acne while in service.  See March 2017 hearing transcript p.5.  As a result, the Veteran is left with scarring along both sides of his face.  The Veteran stated that he is not clinically treated for the condition, but is only taking over the counter creams for relief.  Id. at 4.  

As to a current disability, the Veteran has not submitted any evidence that he currently suffers from pseudofolliculitis barbae.  To the contrary, following a May 2012 VA examination, the examiner noted the Veteran has no current active pseudofolliculitis barbae.  

The Veteran's post-service treatment records do not reflect any evidence of pseudofolliculitis barbae, despite seeking treatment for other skin conditions.  The absence of any such complaints is probative, as the Veteran has received examinations and treatment for other skin conditions.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In an August 2009 VA treatment note, the Veteran was examined during a dermatology consult.  These findings included mild xerosis, seborrheic keratosis, and acrochordon.  An October 2010 treatment record shows the Veteran's skin was noted to have "no rashes."  In June 2014, seborrheic keratosis was noted on the Veteran's chest.  

The Board acknowledges the Veteran's assertions that he currently suffers from pseudofolliculitis barbae as a result of shaving during service.  The Veteran, while competent to describe the observable symptoms of his skin condition, is not competent to identify the particular diagnosis that is warranted for his skin condition.  Diagnosing a skin condition based on observed symptoms requires medical training given that skin conditions can often have overlapping symptoms.  Thus, the Board finds the Veteran not competent to diagnose pseudofolliculitis barbae versus any other particular skin condition.

As such, and given the lack of any clinical evidence of a current pseudofolliculitis barbae-to include at any time during the appeal period or recent to the initiation of the claim-the claim for service connection for these disabilities must be denied based on there being no current disability.  See Brammer, 3 Vet. App. at 225 (1992); McClain v. Nicholson, 21 Vet. App. at 321 (2007), Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The record does not establish a diagnosis of pseudofolliculitis barbae.  However, even if the presence of pseudofolliculitis barbae were to be conceded, the Veteran has not shown that he had this condition during active service or that it was otherwise caused by or related to his active service.  In the May 2012 VA examination for this claim, the examiner was unable to find any documentation regarding pseudofolliculitis barbae in the Veteran's service treatment records.  The STRs only reflect treatment for acne.  Id.  Thus, the Board finds that there is no medical evidence or credible lay evidence of an in-service event.  In the absence of evidence of an in-service event, no credible link can be established between a current disability and service.  It is therefore unnecessary to address any other element of service connection.

Given the absence of any present disability or in-service disease or injury, the Board finds that none of the elements of service connection has been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for pseudofolliculitis barbae is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


